DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendment
In response to the amendment filed on 10/31/2022, No Claims have been cancelled, and Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
In response to applicant's argument pages 9-10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a barrier material, a first/second dispenser, an instrument designed to introduce an inert barrier material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the device of Cruise is not intended to be used prior to performing another medical procedure, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, the Examiner does not see any structure in the claim which negates the device of Cruise to be used prior to another procedure. The Examiner notes that the claims being examined are not method claims, but rather, apparatus claims.
Regarding Applicant’s arguments regarding the instructions limitations, Applicants attention is further drawn to MPEP 2111.05 (I)(B) which states “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”
Therefore, it is the Examiner’s position that information in the instructions of the kit is printed matter which does not depend on the surface-modified cannula and thus no functional relationship exists and thus the content of the printed matter does not distinguish the claimed product from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruise (US PGPub 2001/0018598) in view of Pipenhagen (US PGPub 2009/0171281).
Regarding Claim 1, Cruise teaches a kit for use in forming a failsafe percutaneous wound barrier, the kit comprising (12; Figure 1): 
a surface-modified cannula (20; Figure 1) comprising 
a hollow shaft (24; Figures 2-3) comprising 
a distal end (28) , 
a proximal end (30) comprising an opening (see Figure 2 in which handle (30) has an opening for guidewire 40), and 
a plurality of ports (34; Paragraph 0065) spaced along the hollow shaft (24) between the distal end and the proximal end (as best seen in Figures 3-4) in a position proximate the blood vessel; and 
instructions (122; Figure 1; Paragraph for forming the failsafe percutaneous wound barrier (Paragraph 0152-155), the instructions directing a practitioner to 
advance the surface-modified cannula along an access path through skin of a patient to a position proximate or in a wound in a blood vessel, and 
prior to performing another medical procedure, maintain the position of the surface-modified cannula within the access path for a predetermined period of time or until viewing physical evidence of blood present in a tissue tract, thereby enabling the at least one port to disperse the blood from the wound along the access path; 
wherein the blood, after being dispersed along the access path, at least partially solidifies into a tissue mass over a second period of time during which a medical procedure is conducted via the access path.
The Examiner notes that MPEP 2112.01(III) states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). Applicants attention is further drawn to MPEP 2111.05 (I)(B) which states “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”
Therefore, it is the Examiner’s position that information in the instructions of the kit is printed matter which does not depend on the surface-modified cannula and thus no functional relationship exists and thus the content of the printed matter does not distinguish the claimed product from the prior art.
Cruise fails to explicitly state that the plurality of ports span at least a portion of a length of an intended surgical access path through skin of a patient to a position proximate or in a would of a blood vessel.
Pipenhagen discloses a surfaces modified cannula (292) for treating a percutaneous wound (Figure 21) in which the cannula comprises a plurality of ports (293; Figure 21) spaced along the hollow shaft (292) between a distal end and a proximal end and spanning at least a portion of a length of an intended surgical access path through skin of a patient to a position proximate or in a wound of a blood vessel, wherein the at least one port comprises three ports (293) aligned along a portion of a length of the hollow shaft of the surface-modified cannula (Figure 21; Paragraph 0074-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ports of the cannula of Cruise to be distributed along the length of the cannula, as taught by Pipenhagen for the advantage of providing better distribution of the sealing material throughout the length of the tissue tract to prevent sealing material from entering the blood stream (see Paragraph 0074-0075).
Regarding Claim 2, the combination of references disclosed above teaches the kit of claim 1, wherein the predetermined period of time is at least three seconds (this limitation is drawn towards the non-functional printed matter and thus does not distinguish over the prior art).
Regarding Claim 3, the combination of references disclosed above teaches the kit of claim 1, wherein the instructions form a modified version of a Seldinger procedure (this limitation is drawn towards the non-functional printed matter and thus does not distinguish over the prior art).
Regarding Claim 4, the combination of references disclosed above teaches the kit of claim 1, wherein Cruise teaches, upon removing the cannula or other access device from the access path after performing the medical procedure, a core pin channel impression in the form of a portion of the surface-modified cannula is exposed via an opening in the skin of the patient, wherein the core pin channel impression provides a channel for directing any bleeding out to the skin of the patient, thereby providing a failsafe mechanism to avoid internal bleeding (see Figure 13 of Cruise in which a channel is created upon removal of the cannula; see Paragraphs 0178-0179).
Regarding Claim 5, the combination of references disclosed above teaches the kit of claim 4, wherein the instructions comprise directing the practitioner to perform post procedure wound management with the established core pin channel (this limitation is drawn towards the non-functional printed matter and thus does not distinguish over the prior art).
Regarding Claim 6, the combination of references disclosed above teaches the kit of claim 1, wherein Cruise teaches the at least one port (34) is round (Figure 4).
Regarding Claim 9, the combination of references disclosed above teaches the kit of claim 1, wherein Cruise teaches the distal end comprises a hub (42; Figure 4; Paragraph 0068).
Regarding Claim 13, the combination of references disclosed above teaches the kit of claim 1, wherein Pipenhagen teaches wherein the plurality of ports (293) comprises three ports aligned along a portion of a length of the hollow shaft (292) of the surface-modified cannula (Figure 21; Paragraph 0074-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ports of the cannula of Cruise with the port teachings of Pipenhagen for the advantage of providing better distribution of the sealing material throughout the length of the tissue tract to prevent sealing material from entering the blood stream (see Paragraph 0074-0075).
Regarding Claim 14, the combination of references disclosed above teaches the kit of claim 1, wherein Cruise teaches the hollow shaft is rigid (Paragraph 0028 discloses using a cannula or a needle, the needle being rigid).
Regarding Claim 15, Cruise teaches a kit for use in forming a failsafe percutaneous wound barrier (12; Figure 1), the kit comprising: 
a surface-modified cannula (20; Figure 1-2)) comprising 
a hollow shaft (24) comprising an inner diameter, an outer diameter, and an opening, and 
one or more surface features (34) along a length of the hollow shaft, the one or more surface features (34) comprising one or more depressions, and/or a plurality of ports (examiner is interpreting through holes 34 as ports; Paragraph 0065-0067), each surface feature (34) extending at least partially between the outer diameter and the inner diameter of the hollow shaft (Paragraph 0065; Figure 4); and 
instructions (122; Figure 1) for forming the failsafe percutaneous wound barrier, the instructions comprising instructions directing a practitioner to 
position the surface-modified cannula at or in a blood vessel via an access path through a tissue tract of a patient by performing a Seldinger technique, and 
maintain the position of the surface-modified cannula within the tissue tract for a predetermined period of time or until viewing physical evidence of blood present in the tissue tract prior to proceeding with a medical procedure, thereby enabling the blood to migrate, via the one or more surface features, from a blood vessel opening to a region surrounding the blood vessel opening and along the tissue tract; 
wherein the blood, after migrating to the region, at least partially solidifies into a tissue mass over a second period of time during which the medical procedure is conducted via the access path.
The Examiner notes that MPEP 2112.01(III) states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). Applicants attention is further drawn to MPEP 2111.05 (I)(B) which states “Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”
Therefore, it is the Examiner’s position that information in the instructions of the kit is printed matter which does not depend on the surface-modified cannula and thus no functional relationship exists and thus the content of the printed matter does not distinguish the claimed product from the prior art.
Cruise fails to explicitly state that the plurality of ports span at least a portion of a length of an intended surgical access path through skin of a patient to a position proximate or in a wound of a blood vessel.
Pipenhagen discloses a surfaces modified cannula (292) for treating a percutaneous wound (Figure 21) in which the cannula comprises a plurality of ports (293; Figure 21) spaced along the hollow shaft (292) between a distal end and a proximal end and spanning at least a portion of a length of an intended surgical access path through skin of a patient to a position proximate or in a wound of a blood vessel, wherein the at least one port comprises three ports (293) aligned along a portion of a length of the hollow shaft of the surface-modified cannula (Figure 21; Paragraph 0074-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ports of the cannula of Cruise to be distributed along the length of the cannula, as taught by Pipenhagen for the advantage of providing better distribution of the sealing material throughout the length of the tissue tract to prevent sealing material from entering the blood stream (see Paragraph 0074-0075).
Regarding Claim 16, the combination of references disclosed above teaches the kit of claim 15, wherein Cruise teaches, upon removing the surface-modified cannula or other access device from the tissue tract after performing the medical procedure, a core pin channel impression in the form of a portion of the surface-modified cannula is exposed via an opening in the skin of the patient, wherein the core pin channel impression provides a channel for directing any bleeding out to the skin of the patient, thereby providing a failsafe mechanism to avoid internal bleeding (see Figure 13 of Cruise in which a channel is created upon removal of the cannula; see Paragraphs 0178-0179).
Regarding Claim 17, the combination of references disclosed above teaches the kit of claim 15, wherein Pipenhagen teaches wherein the at plurality of ports (293) comprises at least one distally- positioned port proximate the opening, and at least one additional port spaced along a length of the hollow shaft from the distally-positioned port. (Figure 21; Paragraph 0074-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ports of the cannula of Cruise with the port teachings of Pipenhagen for the advantage of providing better distribution of the sealing material throughout the length of the tissue tract to prevent sealing material from entering the blood stream (see Paragraph 0074-0075).
Regarding Claim 18, the combination of references disclosed above teaches the kit of claim 17, wherein, Pipenhagen teaches when the surface-modified cannula (292) is positioned at or in the blood vessel, the at least one additional port (293) is disposed in the tissue tract.
Regarding Claim 19, the combination of references disclosed above teaches the kit of claim 15, wherein Cruise teaches at least one surface feature of the one or more surface features is configured to enable, when the surface-modified cannula is positioned at or in the blood vessel, direction of a portion of the blood to exterior to the surface of the skin of the patient (It is the examiner’s position that if the dispensing nozzles (34) are capable of directing material from outside the skin to a portion of the blood vessel, then the same lumens can be used to suction out or to allow retrograde flow of the blood from inside the vessel to the outside. Furthermore, many devices use this method to ensure that proper placement of the catheter by seeing when blood flows back out of the catheter so know that the catheter is properly placed within the blood vessel).
Regarding Claim 20, the combination of references disclosed above teaches the kit of claim 15, wherein the predetermined period of time is between 3 seconds and 1 minute (this limitation is drawn towards the non-functional printed matter and thus does not distinguish over the prior art).


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruise (US PGPub 2001/0018598) and Pipenhagen (US PGPub 2009/0171281) as applied to claim 1 above, and further in view of Racz (US PGPub 2014/0171915).
Regarding Claim 7, the combination of references disclosed above teaches the kit of claim 1, but fails to disclose wherein the distal end comprises a sharp bezel.
Racz teaches a device for delivering a biocompatible sealant (abstract) comprising a cannula (34) having a distal end (46) comprising a sharp bezel (Paragraph 0005 and 0007 and Paragraphs 0061-0062).
It would have been obvious to one of ordinary still in the art before the effective filing date of the invention of the modify the device of Cruise such that the distal end comprised a sharp bezel, as taught by Racz for the advantage of passing through tissue with less force to cause less damage on the tissue. 
Regarding Claim 8, the combination of references disclosed above teaches the kit of claim 7, wherein Racz the at least one port (48) is aligned with a point of the bezel (40; see Figure 2 of Racz). It is the Examiner’s position that the port of Racz is concentrically aligned with the sharp bezeled tip. 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cruise (US PGPub 2001/0018598) and Pipenhagen (US PGPub 2009/0171281) as applied to claim 1 above, and further in view of King (US PGPub 2008/0097330)
Regarding Claim 10, the combination of references disclosed above teaches the kit of claim 1, but fails to disclose wherein the hub comprises an orientation marker referencing an orientation of the at least one port.
King teaches a surface modified cannula (70; Paragraph 0030; Figure 4) comprising a hub (142) at a distal end (Figure 4) wherein the hub comprises an orientation marker (142) referencing an orientation of the at least one port (Paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Cruise to include an orientation marking to reference the longitudinal orientation of the port, as taught by King, for the advantage of determining when the needle cannula has been placed in the desired position. 
Regarding Claim 11, the combination of references disclosed above teaches the kit of claim 10, wherein King teaches the orientation marker (142) is a tactile orientation marker (Paragraph 0037; King)
Regarding Claim 12, the combination of references disclosed above teaches the kit of claim 10, wherein Cruise teaches the instructions comprise directing the practitioner to orient the at least one port in a downward position, thereby directing blood flow away from the practitioner while one or more ports of the at least one port is outside the patient (this limitation is drawn towards the non-functional printed matter and thus does not distinguish over the prior art).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771